Title: Enclosure: Godefroi Du Jareau’s Drawing and Description of his Water-Raising Machine, [ca. 23 July 1810]
From: Du Jareau, Godefroi
To: 


            
            
              
            
            Notte Consernant La Machinne
            a. La Machine avec tout Son atiraille, tout est Simple, Sans complication, on voit tout d’un seul Coup d’œil—
            b. Sa Plat forme dans tout son assemblage, et la Situation des Puisards.
            c. Elévation de la Machine Vue Par le Coté, S’élevant Sur Le Centre de la platforme, en lignes Ponctuée
                     
            
            1. Grand Levier élevant une tonne du Poix de 2400 ₶ 
                     L’ avec une force active de 600 ₶ à 17. Pieds
            2. Petit Levier élevant 1200 ₶ avec une force active de 375 ₶ à la hauteur de 12. Pieds Cette indication est Suffisente Pour faire Voir que tout est soumis aux differants cas que Le Besoin fait naitre. Dans la maneuvre les pieces des extremités Sonts des rouleaux, tournants Sur leur axe, La Corde est un Vat et vien, qui produit Tout Le mouvement. Le même levier 2. Peut par une force active de 750. qui Pourait repondre à celle de trois Cheveaux, Produire le même effet sur 2400. et L’élever à La hauteur de 12. Pied.—
           
            Editors’ Translation
            
              Note concerning the machine
              a. The machine with all its parts. Everything is simple, and free from complication. One sees everything at a single glance—
              b. Its platform fully assembled and the placement of the retaining wells.
              c. Elevation of the machine seen from the side, rising on the center of the platform, in punctuated lines
              1. Big lever lifting a ton of 2,400 pounds with an active force of 600 pounds at 17. feet
              2. Small lever lifting 1,200 pounds with an active force of 375 pounds at a height of 12. feet. This is enough to show that everything depends on different circumstances born of necessity. When in operation, the pieces at the far ends are rollers rotating on their axes. The two-way rope produces every movement. The same lever 2, with an active force of 750, corresponding to that of three horses, can produce the same result on 2,400 lbs. and lift it to a height of 12 feet.—
            
          